Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 16,
2012.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00639-CV

             IN THE INTEREST OF A.J.K, III AND O.J.K., CHILDREN


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-05256J


                   MEMORANDUM                           OPINION


        This is an appeal from a judgment signed June 20, 2012. On August 10, 2012, the
parties filed a joint motion to dismiss the appeal because appellant's motion for new trial
was granted. See Tex. R. App. P. 42.1. The motion is granted.

        Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.